UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6934


DONALD LEE HINTON,

                Plaintiff – Appellant,

          v.

OFFICER ANDERSON; C/O MULLEN; SGT. PROFIT,

                Defendants – Appellees,

          and

NURSE O’CONNER; NURSE MALINGALIN; NURSE SHEYBANI; OFFICER
WAD; SGT. SIZEMORE; POCAHONTAS CORRECTIONAL CENTER; C/O
BUCKLES; NURSE HEADLY; COMMONWEALTH OF VIRGINIA; OFFICER C.
ALFORD; C/O HASTING; SGT. CABWELL; C/O HOWARD; NURSE
LOCKHART;   SERGEANT   NEAL;  NURSE   STRAWBERRY;   SERGEANT
THORNTON; LIEUTENANT WATTS; PSYCHOLOGIST BLAND; HEARINGS
OFFICER J. BRANDY; NURSE BOOTH; HEAD NURSE SUE YATES,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:14-cv-00197-MFU-RSB)


Submitted:   November 14, 2016              Decided:   December 13, 2016


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Donald Lee Hinton, Appellant Pro Se. Nancy Hull Davidson, John
Michael   Parsons,   Assistant  Attorneys  General,  Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Donald    Lee    Hinton     appeals      the    district       court’s     orders

denying    relief    on   his   42   U.S.C.   § 1983       (2012)    complaint     and

denying his motion for reconsideration.                    We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                       Hinton v. Anderson,

No. 7:14-cv-00197-MFU-RSB (W.D. Va. May 27 & June 20, 2016).                       We

dispense    with     oral   argument     because          the     facts   and   legal

contentions    are    adequately     presented       in    the    materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        3